Citation Nr: 1814695	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-28 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include a bipolar-type psychotic disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

P. Stephan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to July 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The RO is the Agency of Original Jurisdiction (AOJ) in this claim.  The AOJ denied the benefits sought on appeal.

The Board considers the Veteran's original claim as broadened to an acquired psychiatric disorder, to include bipolar disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board notes the Veteran previously claimed entitlement to service connection for post-traumatic stress disorder (PTSD) that was denied by the RO in a December 2008 rating decision and was not appealed.

The Veteran provided testimony before the undersigned Veterans Law Judge at a Board hearing in April 2015.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist the claimant in the development of this claim.  38 C.F.R. § 3.159(c).  A preliminary review of the record reflects that further development is necessary for the Veteran's claimed acquired psychiatric disability to fulfill that duty. 

The Veteran's service treatment records (STRs) other than his entrance examination and dental records were not found by VA.  The RO made one request to the National Personnel Records Center (NPRC), one to the Records Management Center (RMC), and one to the Veteran, but no copies of STRs were retrieved.  However, the RO did not request information from the Joint Services Records Research Center (JSRRC) because it concluded the events described were insufficient.  Based on this lack of evidence, the RO denied the claim, citing STR "silence for complaints of, and treatment for any mental health condition."  The RO also failed to schedule a VA examination on the same basis, despite statements from the Veteran claiming in-service events.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding the VA is required to consider and determine lay evidence credibility).

The Veteran has repeatedly reported an in-service event where he and some friends were accosted while at a duty station in Rhode Island by several men in civilian clothes claiming to be officers and demanding they salute them, using racial slurs.  This confrontation resulted in a fight, and disciplinary action was taken against the Veteran.  This bias-motivated incident has weighed heavily on the Veteran since that time, and he claims it has resulted in his current bipolar disability.  The Veteran has described this incident in a way that is detailed, consistent, generally credible, and probative.  Additionally, service personnel records corroborate parts of his story that mention non-judicial punishment.  The Board finds the Veteran competent and credible in reporting his in-service event, and therefore finds an in-service incurrence is established.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

There is evidence of a current diagnosis of bipolar disorder for the Veteran, but no opinion regarding whether it is etiologically related to the Veteran's claimed in-service event.  While there is not enough evidence in the record to establish service connection, in light of the Veteran's contentions, and current medical documentation, the Veteran should be afforded a VA examination to obtain an opinion regarding the nature and etiology of his claimed acquired psychiatric disorder.  The Veteran has not been afforded a VA examination in connection with this claim, and under the Veterans' Claims Assistance Act of 2000, the VA's duty to assist requires the VA to provide such an examination.  38 U.S.C. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Accordingly, the case is REMANDED for the following actions:

1. The AOJ should notify the Veteran that he has the right to submit any additional evidence and argument relating to his service connection claim for an acquired psychiatric disorder. 

2. After any additional records are associated with the claims file, the AOJ should secure the appropriate VA psychological examination, to assess the nature and etiology of the Veteran's psychological disabilities. 

It should be noted that the Veteran is competent to report events in service, his experienced psychiatric symptoms, and his history, and that such reports must be specifically acknowledged and considered in formulating any opinion.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

Based upon a review of the entirety of the claims file, the history presented by the Veteran, and the examination results, the examiner is requested to provide an opinion as to whether the Veteran has a current acquired psychiatric disorder that is etiologically related to his military service.  

Specifically, the examiner:

a) Identify any current acquired psychiatric disorder and/or any acquired psychiatric disorders that have been manifested at any time since June 2013 following a review of the entirety of the Veteran's claims file.

b)  For each disorder identified, the examiner should state whether it is at least as likely as not (i.e. a 50 percent chance or greater) that the disability manifested in service or is otherwise causally or etiologically related to the Veteran's military service.  In answering this question, the VA examiner is advised that to consider the in-service event of the bias-incident against the Veteran. 

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board. 

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

3. The AOJ should notify the Veteran that it is his responsibility to report for any scheduled VA psychiatric examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA psychiatric examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

4. After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. Thereafter, the AOJ should consider all of the evidence of record and readjudicate the service connection claim on appeal.  If the benefit sought is not granted, issue a supplemental statement of the case and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




